Gcor-4- O-C CrfmiMA] Appea\sj 0c*,5^5

     ,."XsftAa tvip^V\ftt^(e-\ tLodnquez
          k(o ^ 04 - \5 - oo \oi - ce. PD-1365-15




A-root>UL qeW-itoo) hiLipa^ -Tiiliiog oov -Hml,

OOV pr6per\uv_
                 COURT OF CRIMINAL APPEALS
4-\vv\6                0CT2-)i:;3                 RECEIVED IN
                     A. , A
                     Abel Acosta, Clerk
                                             COURT OF CRIMINAL APPPA* 5
                                                   OCT 19 2015

                                                AbelAcosta,CJerk